10
11
12
13
14
I5
16
17
18
19
20
21
22
23

24

 

 

~ Case 2:20-mj-01009-BNW Document 11 Filed 11/25/20 Page 1 of 3

 

 

 

 

 

 

RECEIVED
——FyTERED SERVED ON
— COUNSELIPARTIES OF RECORD |.
NICHOLAS A. TRUTANICH | NOV 25 2020
United States Attorney RicT COURT
Nevada Bar Number 13644 CLERC US OS NEVADA
JARED L. GRIMMER DEPUTY
Assistant United States Attorney RY: =
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
Telephone: 702-388-6378
jared,|.grimmer@usdoj.gov
Attorneys for Plaintiff
The United States of America
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-01009-BNW
Plaintiff, Stipulation for an Order
Directing Probation to Prepare
v. a Criminal History Report

OSCAR IVAN ESCOBEDO-GONZALEZ,

Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States
Attomey, counsel for the United States of America, and Monique Kirtley, Assistant Federal
Public Defender, counsel for Defendant OSCAR IVAN ESCOBEDO-GONZALEZ, that
the Court direct the U.S. Probation Office to prepare a report detailing the defendant's
criminal history.

This stipulation is entered into for the following reasons:

1, The United States Attorney’s Office has developed an early disposition

program for immigration cases, authorized by the Attorney General pursuant to the

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-mj-01009-BNW Document 11 Filed 11/25/20 Page 2 of 3

PROTECT ACT of 2003, Pub. L. 108-21. Pursuant to this program, the government has
extended to the defendant a plea offer in which the parties would agree to jointly request an
expedited sentencing immediately after the defendant enters a guilty plea.

2. The U.S. Probation Office cannot begin obtaining the defendant’s criminal
history until after the defendant enters his guilty plea unless the Court enters an order
directing the U.S. Probation Office to do so. Such an order is often entered in the minutes of
a defendant’s initial appearance when charged by indictment.

3. The U.S. Probation Office informs the government that it would like to begin
obtaining the criminal history of defendants eligible for the early disposition program as
soon as possible after their initial appearance so that the Probation Office can complete the
Presentence Investigation Report by the time of the expected expedited sentencing.

4, Accordingly, the parties request that the Court enter an order directing the
U.S. Probation Office to prepare a report detailing the defendant’s criminal history.

DATED this 25th day of November, 2020.

Respectfully submitted,

NICHOLAS A. TRUTANICH

 

 

United States Attorney
[sf Monique Kirtley /s/ Jared L. Grimmer

JARED L. GRIMMER
Assistant Federal Public Defender Assistant United States Attorney
Counsel for Defendant OSCAR IVAN : .
ESCOBEDO-GONZALEZ

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-mj-01009-BNW Document 11 Filed 11/25/20 Page 3 of 3

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-01009-BNW
Plaintiff, Order Directing Probation to Prepare
a Criminal History Report
V. [Proposed]
OSCAR IVAN ESCOBEDO-GONZALEZ,
Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a
report detailing the defendant’s criminal history.

DATED this day of November,

 

Cee Nap Se

 

HONORABLE BRENDAN. WEKSLER
UNITED STATES MAGISTRATE JUDGE

 
